UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


RICHARD E. LARKIN, JR.,                
                Plaintiff-Appellant,
                 v.
JAMES R. PERKINS, President of Blue
Ridge Community College; ROBERT
S. BALDYGO, Dean of Financial and
Administrative Services; JOSEPH M.
MURRAY, Biology Search Committee
Chairman; DONNA P. MAYES,
Biology Search Committee Member;
DONNA L. HASTINGS, Biology Search                  No. 01-1748
Committee Member; LORETTA
WACK, Biology Search Committee
Member; MARY Y. PAXTON, Biology
Search Committee Member;
WILLIAM R.C. MUNSEY, Biology
Search Committee Member; ARNOLD
R. OLIVER, Chancellor; KAREN
PETERSEN, Vice Chancellor; G.
MICHAEL HICKMAN, Assistant Vice
Chancellor,
              Defendants-Appellees.
                                       
            Appeal from the United States District Court
       for the Western District of Virginia, at Harrisonburg.
                  James C. Turk, District Judge.
                          (CA-00-86-5)

                      Submitted: October 18, 2001

                      Decided: October 29, 2001

        Before MOTZ and GREGORY, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.
2                          LARKIN v. PERKINS
Affirmed by unpublished per curiam opinion.


                              COUNSEL

Richard E. Larkin, Jr., Appellant Pro Se. Margaret Alice Browne,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Rich-
mond, Virginia, for Appellees.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Richard E. Larkin, Jr., appeals from the district court’s order grant-
ing summary judgment in favor of Appellees, and dismissing his
employment discrimination action alleging violations of Title VII of
the Civil Rights Act of 1964, as amended, 42 U.S.C.A. § 2000e-
2(a)(1) (West 1994), 42 U.S.C.A. §§ 1981, 1982 (West 1994), 42
U.S.C.A. § 1983 (West Supp. 2001), and the Equal Protection Clause
of the Fourteenth Amendment. He also claims retaliation. Larkin’s
claims center around his assertion that Appellees unlawfully denied
him an interview that may have led to employment.

   Our review of the record and the district court’s opinion discloses
that this appeal is without merit. We agree with the district court’s
finding that Larkin failed to establish a prima facie case of discrimi-
nation. O’Connor v. Consolidated Coin Caterers Corp., 517 U.S. 308,
312-13 (1996); see also McDonnell Douglas Corp. v. Green, 411 U.S.
792, 802 (1973); Lawrence v. Mars, Inc., 955 F.2d 902, 905-06 (4th
Cir. 1992). Specifically, we find no genuine issue of material fact*

  *In response to Appellees’ motion for summary judgment, and despite
proper notice pursuant to Roseboro v. Garrison, 528 F.2d 309 (4th Cir.
                           LARKIN v. PERKINS                           3
contrary to the district court’s conclusion that Larkin was not quali-
fied for the position for which he was applying. Nor did Larkin pro-
vide even a scintilla of evidence to support his § 1982 claim, which
was properly dismissed by the district court as a matter of law.
Finally, Larkin’s claims of retaliation against Assistant Vice Chancel-
lor Hickman fail because Larkin failed to present evidence establish-
ing a causal connection between his filing an Equal Employment
Opportunity Commission (EEOC) charge and Hickman’s decision
relative to Larkin’s application, and further fail as against the remain-
ing Appellees because any adverse action they took on Larkin’s appli-
cation for employment already was complete by the time he filed his
EEOC charge. See, e.g., Huang v. Board of Governors, 902 F.2d
1134, 1140 (4th Cir. 1990) (discussing causal connection require-
ment). Accordingly, we cannot say that the district court’s finding of
non-discrimination was clearly erroneous. Anderson v. City of Besse-
mer, 470 U.S. 564, 574 (1985).

   We therefore affirm the district court’s grant of summary judgment
in favor of Appellees. We dispense with oral argument because the
facts and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.

                                                            AFFIRMED

1975), Larkin filed only his own, self-serving affidavit containing con-
clusory assertions and unsubstantiated speculation, which the district
court properly found to be insufficient to stave off summary judgment.
Williams v. Cerberonics, Inc., 871 F.2d 452, 455 (4th Cir. 1989).